ICJ_128_Avena_MEX_USA_2004-03-31_JUD_01_ME_05_FR.txt.  

OPINION INDIVIDUELLE DE M. LE JUGE TOMKA

Protection diplomatique — Distinction entre droit de l'Etat et droit de l'indi-
vidu — invocation du droit de l'individu devant une juridiction internationale
par l'Etat de sa nationalité — Exception de non-épuisement des voies de recours
internes.

Interprétation de l'obligation d'informer en vertu de l'alinéa b) du para-
graphe I de l'article 36.

Obligation de cessation — Caractère continu ou non de l'acte illicite — Non-
pertinence que les cas individuels sont pendants devant les juridictions internes
et de la réparation appropriée pour l'obligation de cessation.

1. Ayant voté pour le dispositif du présent arrêt, je voudrais, néan-
moins, préciser ma position sur certains points de droit évoqués dans le
raisonnement de la Cour.

I. PROTECTION DIPLOMATIQUE

2. Le Mexique, en soumettant cette affaire à la Cour, prétend faire
valoir ses propres droits qui auraient été violés par les Etats-Unis ainsi
que son droit à la protection diplomatique de ses cinquante-deux ressor-
tissants dont les droits individuels, selon lui, auraient été de même violés
par les Etats-Unis.

3. Les Etats-Unis ont, en ce qui concerne l'exercice de la protection
diplomatique, soulevé deux exceptions à la recevabilité des réclamations
mexicaines, Seton la première exception, qui nous intéresse ici, la demande
mexicaine doit être jugée irrecevable par la Cour parce que les voies de
recours internes n'ont pas été épuisées et restent disponibles dans les
cinquante-deux cas. .

4. Hl ressort du paragraphe 40 de l'arrêt que la Cour accepte cette
exception des Etats-Unis à la recevabilité de la demande du Mexique fon-
dée sur l’exercice de la protection diplomatique. La Cour y observe

«que les droits individuels que les ressortissants mexicains tirent de
l'alinéa b} du paragraphe 1 de l’article 36 de la convention de Vienne
sont des droits dont la réalisation doit, en tout cas en premier lieu,
être recherchée dans le cadre du système juridique interne des Etats-
Unis».

La Cour en conclut que
«[cle n’est qu’une fois ce processus mené à son terme et les voies de
recours internes épuisées que le Mexique pourrait faire siennes des

86
 

95 AVENA ET AUTRES (OP. IND. TOMKA)

demandes individuelles de ses ressortissants par le mécanisme de la
protection diplomatique».

En d'autres termes, la demande du Mexique fondée sur la protection
diplomatique pourrait être considérée irrecevable et l'exception des Etats-
Unis relative au non-épuisement des voies de recours internes pourrait
presque atteindre son objectif. L’exception est néanmoins rejetée par la
Cour, mais pour une autre raison.

5. La Cour rejette l'exception parce qu'une telle exception ne s’ap-
plique pas à la demande présentée par le Mexique en son nom propre
(mais je doute que les Etats-Unis aient visé dans leur exception la de-
mande du Mexique présentée en son nom propre). .

6. Pour pouvoir statuer sur les violations alléguées des obligations
dont les Etats-Unis étaient tenus envers les ressortissants mexicains en
vertu du paragraphe | de l’article 36 de la convention de Vienne, la Cour
se réfère à — ce que j’appellerais — une nouvelle théorie, et n’invoque
pour létayer aucune jurisprudence antérieure. La Cour explique que,
dans des circonstances toutes particulières d’interdépendance des droits
de l'Etat et des droits individuels, l'Etat (dans notre cas le Mexique) peut,
en soumettant une demande en son nom propre, inviter la Cour à statuer
sur la violation des droits dont il soutient avoir été victime à la fois direc-
tement et à travers la violation des droits individuels conférés à ses res-
sortissants par l'alinéa b} du paragraphe | de l’article 36.

7. Dans la présente affaire, à mon sens, la Cour ne pouvait arriver à la
conclusion que les droits individuels des ressortissants mexicains avaient
été violés que si elle acceptait la prétention du Mexique selon laquelle cet
État exerçait son droit à la protection diplomatique. Pour établir la vio-
lation des droits individuels {les droits des individus), il faut les invoquer
sur Ja scène internationale. Quand l'Etat invoque les droits de ses natio-
naux, il prend fait et cause, en son nom propre, pour ces nationaux en
raison du préjudice qu'ils ont subi; en d'autres termes, cet Etat exerce la
protection diplomatique. La raison principale pour le Mexique de sou-
mettre Paffaire à la Cour était le préjudice allégué qu’auraient subi ses
ressortissants. Ce sont ses ressortissants — et leur sort — qui préoc-
cupent principalement le Mexique. Afin de leur donner une dernière chance
dans le système judiciaire des Etats-Unis, il était d'importance cruciale
d'établir les violations des obligations des Etats-Unis, en vertu de la
convention de Vienne, à l’égard de ces ressortissants mexicains et le pré-
judice qui leur est ainsi causé. J'estime que c'est davantage la violation
des droits d'un individu et le préjudice qui lui est causé que la violation
du droit appartenant au Mexique et le préjudice causé ainsi à l'Etat qui
peuvent jouer un certain rôle dans le cadre des procédures pénales aux
Etats-Unis.

8. Si on situe cette affaire dans le cadre de la protection diplomatique,
on ne peut négliger Fexception soulevée par les Etats-Unis selon laquelle
les ressortissants mexicains n’ont pas épuisé les voies de recours internes.

9. Face à cet argument des Etats-Unis, le Mexique soutient que la

87
 

96 AVENA ET AUTRES {OP. IND. TOMKA}

majorité des ressortissants mexicains concernés ont, en vain, formé des
recours aux Etats-Unis. Il ajoute que la doctrine de la carence procédu-
tale a, de toute manière, empêché la plupart d'entre eux de faire valoir
leurs demandes, les éléments produits n'ayant pas été présentés au stade
antérieur de la procédure — précisément parce que les autorités améri-
caines n'avaient pas informé les intéressés de leurs droits comme elles y
étaient tenues par le paragraphe 1 de l’article 36.

Quant aux autres ressortissants, le Mexique prétend que les Etats-
Unis ont présenté de façon inexacte l'obligation d’épuisement des voies
de recours internes en laissant entendre qu'il s'agissait d’une régle abso-
lue. Il invoque l'opinion individuelle du juge Tanaka dans l’affaire de la
Barcelona Traction, selon laquelle «la règle n’impose pas, semble-t-il,
aux intéressés d'engager une action manifestement illusoire et dépourvue
de portée, ni de tenter à nouveau une action qui s’est déjà révélée vaine»
(Barcelona Traction, Light and Power Company, Limited, deuxième
phase, arrêt, CI JT. Recueil 1970, p. 145). Selon le Mexique, un ressortis-
sant étranger formant un recours judiciaire pour violation de Particle 36
n'aura jamais gain de cause aux Etats-Unis, car les juridictions des
Etats-Unis déclarent soit que l’article 36 ne crée pas de droit individuel,
soit qu'un ressortissant étranger qui a été privé des droits qu’il tenait de
l’article 36, mais qui a en revanche bénéficié de ceux prévus par la Cons-
titution et les lois des Etats-Unis, ne peut établir l’existence d’un préju-
dice et done obtenir réparation. Le Mexique avance d’ailleurs que la
règle de l'épuisement des voies de recours internes est limitée aux recours
juridictionnels et que la recevabilité d'une requête devant la Cour n’est
pas assujettie 4 la condition préalable de l'épuisement des recours en
grâce.

10. La Commission du droit international qui actuellement prépare un
projet d'articles sur la protection diplomatique formule quatre exceptions
dont souffre la règle de l’épuisement des voies de recours internes. Seule
la première d’entre elles nous intéresse dans la présente affaire. Selon
cette exception, point n'est besoin d’épuiser les recours internes lorsqu’ils
n’assurent aucune possibilité raisonnable de réparation efficace. C’est au
demandeur qu'il revient de prouver

«que, dans les circonstances de l’espèce et eu égard au système juri-
dique de l'Etat défendeur, il n'y a aucune possibilité raisonnable
d'obtenir une réparation efficace» (Rapport de la Commission du
droit international, 2003, Nations Unies, doc. A/58/10, p. 76, par. 3).

11. Le Mexique prétend que pas une seule juridiction aux Etats-Unis
n’a fait droit à un recours pour violation de l’article 36 de la convention
de Vienne.

12. Si les Etats-Unis soulignent que, des cinquante-deux affaires invo-
quées devant la Cour par le Mexique, quasiment toutes (à l'exception de
trois, c’est-a-dire quarante-neuf) demeurent pendantes, nombre d’entre
elles n’ayant pas encore dépassé le stade du premier pourvoi en appel, ils
n’ont en revanche pas réfuté l’assertion du Mexique critiquant la pratique

88
 

“OF, . AVENA ET AUTRES (OP. IND. TOMKA)

des juridictions des Etats-Unis consistant 4 refuser uniformément toute
forme de réparation pour la violation d’une obligation dictée par l’ar-
ticle 36 de la convention de Vienne.

13. Il aurait ainsi été possible à la Cour de parvenir à la conclu-
sion que le Mexique a démontré que la condition de l’épuisement des
voies de recours internes ne s’appliquait pas dans la présente affaire
. pour ce qui est de la demande présentée dans le cadre de la protection
diplomatique.

IT. L'INTERPRÉTATION RATIONE TEMPORIS DE L'OBLIGATION D'INFORMER
EN VERTU DE L’ALINEA 5) DU PARAGRAPHE | DE L'ARTICLE 36

14. J’ai des doutes quant à Vinterprétation par la Cour de l’alinéa b}
du paragraphe | de Particle 36. Selon cette interprétation, contenue dans
le paragraphe 63 de l'arrêt, l’obligation de donner l'information requise
par cet alinéa ne s'applique qu’à partir du moment où les autorités qui
interviennent dans les procédures d’arrestation prennent conscience que
la personne arrêtée est un ressortissant étranger ou lorsqu'il existe des rai-
sons de penser qu’il s'agit probablement d’un ressortissant étranger.

Je trouve que cette interprétation n'est pas bien fondée. Si ce procédé
d'interprétation des normes de droit international devait trouver une
application plus large, il risquerait d’affaiblir la protection que les méca-
nismes de sauvegarde des droits de l’homme ou le droit international
humanitaire accordent à certains sujets (par exemple aux enfants).

15. L'obligation que l’article 36 de la convention de Vienne impose à
l'Etat de résidence n’est pas subordonnée à la connaissance, par les auto-
rités dudit Etat, que la personne arrêtée est un étranger. L'obligation
d'informer intervient dès lors qu'un étranger est placé en détention. Cette
arrestation constitue un fait objectif suffisant, en soi, pour engager l’obli-
pation de l'Etat de résidence,

16. La connaissance n'entre en jeu ni en ce qui concerne l’existence ou
l'applicabilité de l'obligation d'informer prévue à l'alinéa 6) du para-
graphe 1 de l'article 36, ni en ce qui concerne la violation de cette obligation.
L’ignorance n’est pas une circonstance excluant Villicéité. fgnorarntia non
excusat. Les autorités étatiques doivent déployer toute la diligence requise
dans l'exercice de leurs pouvoirs et rien ne les empêche de s'intéresser, dès
le début de l'arrestation, à la nationalité du détenu. S’il prétend être res-
sortissant du pays où il est arrêté, il ne peut plus mvoquer le fait qu’il
n'avait pas été informé de ses droits en vertu du paragraphe | de l’ar-
ticle 36 de la convention de Vienne. Informer une personne détenue que, si
elle est ressortissante d’un autre Etat, la convention de Vienne lui confère
certains droits, constitue, sans doute, la meilleure façon d'éviter un man-
quement quelconque aux obligations découlant, pour les autorités de
l'Etat de résidence, de l'article 36 de la convention. Mais ces autorités ne

89
 

 

98 AVENA ET AUTRES (OP. IND, TOMKA)

sauraient justifier leurs omissions en invoquant leurs mépris ou erreurs de
jugement,

III. CESSATION

17, La Cour déclare qu’elle ne saurait accueillir la demande du Me-
xique tendant à ce que les Etats-Unis d'Amérique cessent leurs violations
de l’article 36 de la convention de Vienne à l'égard du Mexique et de ses
cinquante-deux ressortissants, parce que le Mexique n'a pas établi que les
violations des obligations des États-Unis en vertu de l’articie 36 auraient
eu un caractère continu (arrêt, par. 148).

18. Je partage cette conclusion de la Cour. Mais la Cour y ajoute un
autre élément. Elle observe que:

«comme ces cinquante-deux cas individuels se trouvent actuellement
à différents stades de la procédure pénale devant les juridictions
américaines, ils sont pendants; et la Cour a déjà indiqué, en ce qui
les concerne, ce qu'elle considère comme le remëde approprié, c'est-
à-dire le réexamen et la revision à raison de la violation de la
convention de Vienne».

19. J’estime que le fait que les cas individuels soient pendants devant
les juridictions des Etats-Unis est sans pertinence pour l’obligation de
cessation. C’est le caractère continu ou non de la violation qui est déter-
minant pour l'existence de l'obligation de cessation. La Cour ne peut
ordonner la cessation de l’acte illicite que si cet acte a un caractère
continu.

20. La référence au fait que les cas soient pendants devant les juridic-
tions internes pourrait prêter à confusion en créant l'impression que la
demande du Mexique relative à la cessation ne saurait être accueillie par
la Cour, étant donné que le non-épuisement des voies de recours internes
aux Etats-Unis soit rend la demande prématurée et de ce fait irrecevable,
soit ne permet pas de constater que l'obligation en cause a déjà été violée.
Mais cette seconde hypothèse est clairement à exclure car la Cour, dans le
même paragraphe 148, confirme que le réexamen et la revision sont le
remède approprié en raison de la violation (qui devait être constatée
d'abord) de la convention de Vienne.

21. Le caractère du remède approprié (ou de la réparation appropriée}
est de même sans pertinence en ce qui concerne l'obligation de cessation.

(Signé) Peter ToMka.

90
